Name: Council Regulation (EEC) No 2143/87 of 13 July 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: nan

 22.7.1987 EN Official Journal of the European Communities L 201/1 COUNCIL REGULATION (EEC) No 2143/87 of 13 July 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and the People's Republic of Mozambique have negotiated and initialled an Agreement on fisheries relations which guarantees fishing opportunities for Community fishermen in waters over which Mozambique has sovereignty or jurisdiction; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (1) OJ No C 79, 26. 3. 1987, p. 4. (2) Opinion delivered on 19 June 1987 (not yet published in the Official Journal). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. AGREEMENT between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as the Community, and THE GOVERNMENT OF THE PEOPLE'S REPUBLIC OF MOZAMBIQUE, hereinafter referred to as Mozambique, CONSIDERING the spirit of cooperation resulting from the LomÃ © Convention and the good cooperation relations which exist between the Community and Mozambique; RECOGNIZING the importance of the rational conservation, management and exploitation of the marine resources; RECALLING that, in particular in respect of sea fishing, Mozambique exercises its sovereignty or jurisdiction over a zone extending up to 200 nautical miles from its coast; TAKING INTO ACCOUNT the signature by both Parties of the United Nations Convention on the Law of the Sea; AFFIRMING that the exercise by coastal States of their sovereign rights in the waters within their jurisdiction for the purpose of exploring, exploiting, conserving and managing the living resources thereof must be in accordance with the principles of international law; INSPIRED by the will to develop and intensify mutually advantageous cooperation in the field of fisheries; DETERMINED to conduct their relations in a spirit of mutual trust and respect for each other's interests in the sphere of sea fishing; DESIROUS of establishing the terms and conditions governing fishing activities of common interest to both parties, HAVE AGREED AS FOLLOWS: Article 1 The purpose of this Agreement is to establish the principles and rules which will in future govern, in all respects, the fisheries relations between the Community and Mozambique including fishing by vessels flying the flag of a Member State of the Community, hereinafter referred to as Community vessels, in the waters over which Mozambique has sovereignty or jurisdiction in respect of fisheries in accordance with the provisions of the United Nations Convention on the Law of the Sea and other rules of international law, hereinafter referred to as Mozambique's waters. Article 2 1. Mozambique shall permit fishing by Community vessels in Mozambique's waters in accordance with this Agreement. 2. The fishing activities under this Agreement shall be subject to the laws of Mozambique. Article 3 1. The Community undertakes to take all appropriate steps to ensure that its vessels observe the provisions of this Agreement and the laws relating to fishing in Mozambique's waters consistent with the provisions of the United Nations Convention on the Law of the Sea and other rules of international law. 2. The authorities of Mozambique shall notify the Commission of the European Communities of any change to the said laws. 3. The measures taken by Mozambican authorities to regulate fisheries for the purpose of conservation shall be based on objective and scientific criteria and shall apply equally to Community and other third country vessels without prejudice to special arrangements between developing States within the same geographical area, including reciprocal fishing arrangements. Article 4 1. Fishing activities by Community vessels in Mozambique's waters under the present Agreement shall be subject to possession of a fishing licence issued at the Community's request by the authorities of Mozambique. 2. The authorities of Mozambique will issue fishing licences within the limits laid down in the Protocol referred to in Article 8 of this Agreement. 3. Licences shall be valid in the zones defined in the Annex. 4. Licences shall be valid, at the request of the shipowner, for periods defined in the Annex. 5. A licence shall be issued for a given vessel and shall not be transferable. 6. At the request of the Community, a vessel's fishing licence may, and in the case of force majeure will, be replaced by a licence for another vessel of which the fishing capacity does not exceed that of the vessel to be replaced. Article 5 1. Fishing licences shall be issued by the authorities of Mozambique subject to payment of a fee by the shipowner concerned. 2. The fee for a tuna-fishing licence shall be set per tonne of tuna caught in Mozambique's waters; the fee for shrimp trawlers shall be set according to the number of gross registered tonnes admissible under the licences. 3. The amount of these fees and the methods of payment are set out in the Annex. Article 6 The Parties undertake to consult each other, either directly or within international organizations, to ensure the management and conservation of the living resources in the Indian Ocean and to cooperate in the relevant scientific research. Article 7 The vessels authorized to fish in Mozambique's waters in the framework of this Agreement are obliged to communicate to the competent services of Mozambique the statements of catch and other relevant information according to the modalities defined in the Annex. Article 8 In return for the fishing opportunities granted under Article 2, the Community will pay, in accordance with the conditions and arrangements stipulated in the Protocol annexed to this Agreement a financial contribution to Mozambique, without prejudice to the financing received by Mozambique under the LomÃ © Convention. Article 9 1. The Parties agree to consult on questions relating to the implementation and proper functioning of this Agreement. 2. In the event of a dispute concerning the interpretation or application of this Agreement, such dispute shall be the subject of consultation between the Parties. Article 10 1. With the aim of adopting practical measures for the application of the present Agreement, the Parties agree to constitute a Joint Committee. This Committee shall have the following competences:  to oversee the implementation, interpretation and proper functioning of the said Agreement;  to ensure the necessary liaison concerning matters of common interest;  to agree upon:  licence fees for vessels fishing for shrimps,  the quantitative limits for the species referred to in Articles 1 (1) and 1 (2) of the Protocol. 2. The Joint Committee will at least meet annually, preferably during the third quarter, alternatively in the People's Republic of Mozambique and the Community, or extraordinarily at the request of either Party, the date and location to be agreed. 3. The Parties shall consult at least 30 days in advance regarding the date and agenda for the Joint Committee meeting. Article 11 Should the authorities of Mozambique decide, as a result of developments in the state of stocks, to take conservation measures which affect the activities of Community vessels, consultations shall be held between the Parties in order to adapt the Annex and the Protocol attached to this Agreement. Such consultations will be based on the principle that any substantial reduction of the fishing rights provided for in the Protocol shall lead to an equivalent reduction of the financial compensation to be paid by the Community. Article 12 Nothing in this Agreement shall affect or prejudice in any manner the view of either Party with respect to any matter relating to the Law of the Sea. Article 13 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of the People's Republic of Mozambique. Article 14 The Annex and the Protocol shall form an integral part of this Agreement and a reference to this Agreement shall also constitute a reference to the Annex and Protocol. Article 15 This Agreement shall be concluded for an initial period of five years from the date of its entry into force. Unless one of the Parties denounces it by giving notice to that effect six months before the date of expiry of the five-year period, it shall remain in force for further periods of two years unless denounced by notice given at least three months before the date of expiry of each such two-year period. At the end of the five-year period, and thereafter at the end of each two-year period, and at the end of the duration of the Protocol, the Contracting Parties shall enter into negotiations to determine by common agreement what amendments or additions to the Annex or Protocol are required. In the event of a Contracting Party giving notice denouncing the Agreement, the Contracting Parties shall enter into negotiations. Article 16 This Agreement, drawn up in duplicate in the Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages, each of these texts being equally authentic, shall enter into force on the date of its signature. ANNEX CONDITIONS FOR THE PURSUIT OF FISHING ACTIVITIES IN MOZAMBIQUE'S WATERS BY COMMUNITY VESSELS A. LICENCE APPLICATION AND ISSUING FORMALITIES The procedure for applications for, and issue of, the licences enabling Community vessels to fish in Mozambique's waters shall be as follows: The relevant Community authorities shall present to the Secretary of State for Fisheries of the People's Republic of Mozambique, via the Delegation of the Commission in Mozambique, an application for each vessel that wishes to fish under the Agreement:  for shrimp vessels before 1 August of each year,  for tuna vessels at least 30 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by Mozambique, a specimen of which is annexed hereto. The licences will be delivered to vessel owners or to their representatives. Licences must be held on board at all times. I. Provisions applicable to shrimp vessels (a) The licence fees are set as follows: 151 ECU/grt per year for vessels fishing exclusively for deep-water shrimps, 266 ECU/grt per year for vessels fishing for shallow-water and deep-water shrimps, and have to be paid in four equal instalments on the first day of each quarter for the current year. At the request of either Party, the licence fees may be reviewed by the Joint Committee referred to in Article 10 of the Agreement, namely in the event of a change in grt. Licences are valid for a period of one year or until the quantitative limits fixed under Article 1 of the Protocol are exhausted. Vessels shall be required to put in at the port of Maputo for the issuing of the licence. This port shall be the base port for fishing activities where each fishing campaign shall start and finish. All crustaceans caught beyond the quantitative limits stated in Article 1 of the Protocol shall be the property of the Office of the Secretary of State for Fisheries and shall be delivered free of charge in the base port. (b) All shrimp vessels authorized to fish under the Agreement in Mozambique's waters shall be obliged to forward to the Secretary of State for Fisheries at the end of each fishing campaign a daily catch report drawn up by the captain in accordance with the specimen annexed hereto. Furthermore, each vessel has to present a monthly report to the Secretary of State for Fisheries containing the quantity caught during the month and the quantities on board on the last day of the month. This report shall be presented no later than the last day of the month following the month concerned. Should this provision not be adhered to, Mozambique reserves the right to suspend the licence of the offending vessel until the formality has been complied with. (c) Each shrimp vessel fishing in Mozambican waters under the Agreement shall inform the radio station Radio Naval, on a daily basis, of its geographical position. Shipowners shall be notified of the call sign at the time of delivery of the fishing licence. Shrimp vessels may not leave the Mozambican waters without the previous authorization of the Secretary of State for Fisheries and after control of the fish on board. II. Provisions applicable to tuna vessels (a) The fees shall be set at 20 ECU per tonne caught within Mozambique's waters. (b) Applications for licences for tuna vessels shall be issued following advance payment to Mozambique of a lump sum of 1 000 ECU a year for each tuna seiner, equivalent to the fees for 50 tonnes of tuna caught within Mozambique's waters per year. A provisional statement of the fees due for the fishing year shall be drawn up by the Commission of the European Communities at the end of each calendar year on the basis of the catch statements made by the shipowners and forwarded simultaneously to the Mozambican authorities and the Commission of the European Communities. The corresponding amount shall be paid by the shipowners to the Mozambican treasury no later than 31 March of the following year. The final statement of the fees due in respect of a fishing year shall be drawn up jointly by the Commission of the European Communities and the Secretary of State for Fishreies of the People's Republic of Mozambique, taking into account available scientific opinion, particularly of ORSTOM, the Spanish Institute of Oceanography (IEO) and the Institute of Fisheries Research (IIP), and any statistical data which can be gathered by an international fishing organization in the Indian Ocean. The shipowners shall be notified by the Commission of the European Communities of the statement and shall have 30 days in which to meet their financial obligations. If the amount of the sum due for actual fishing operations does not equal the advance payment, the corresponding outstanding sum shall not be recoverable by the shipowner. (c) Every three days during the fishing period in Mozambique's waters, the vessels shall communicate to the radio station at Radio Naval their position and their catch. On entering and leaving Mozambique's waters, the vessels shall communicate to the radio station at Radio Naval their position and the volume of the catches on board. In addition, the captain shall complete a fishing log book, as annexed, for each fishing period in Mozambique's waters. This form must be legible and be signed by the captain of the vessel and sent to the Secretary of State for Fisheries of the People's Republic of Mozambique via the Delegation of the Commission of the European Communities in Maputo as soon as possible after the fishing period within Mozambique's waters. B. SIGNING ON OF SEAMEN Shipowners who have been issued fishing licences may employ Mozambican nationals as fishermen. The salary and social contribution shall be paid through a local agent designated by the Secretary of State for Fisheries of the People's Republic of Mozambique. C. FISHING ZONES (a) The fishing zones accessible to shrimp vessels shall comprise all waters under the sovereignty or the jurisdiction of the People's Republic of Mozambique south of 10o 30' S and north of 26o 30' S and beyond the first 12 nautical miles measured from the base lines. (b) The fishing zones accessible to tuna vessels shall comprise all waters under the sovereignty or the jurisdiction of the People's Republic of Mozambique south of 10o 30' S and north of 26o 30' S and outside 200 m isobathe. D. INSPECTION AND MONITORING OF FISHING ACTIVITIES Any Community vessel fishing in Mozambique's waters shall allow on board, and assist in the accomplishment of his duties, any official of Mozambique responsible for inspection and monitoring. E. CHANGE OF GEAR Changes in fishing gear shall be submitted to the Office of the Secretary of State for Fisheries for authorization. F. IDENTIFICATION OF SHRIMP VESSELS All shrimp vessels authorized under the Agreement to fish in Mozambique's waters shall be identifiable by means of a registration number and identification number given by the Secretary of State for Fisheries. G. BY-CATCHES By-catches in the shrimp fisheries shall be landed at the port of Maputo destined for supply to the internal market, at a price fixed by the Secretary of State for Fisheries. H. CHEMICAL ADDITIVES Shrimp vessels' shipowners are authorized to utilize only, for transformation purposes, those chemical additives authorized by Community legislation. I. PROPERTY OF RARE SPECIES All marine species for which preservation is justified due to rarity of the species or biological research and which are caught by a Community vessel authorized under the Agreement to fish in Mozambique's waters shall be the property of the Office of the Secretary of State for Fisheries and therefore shall be delivered as soon as possible, and in the best possible condition, to the Office of the Secretary of State for Fisheries at the port of Maputo free of charge. J. TRANSHIPMENTS OF SHRIMPS Transhipments, other than those between Community shrimp vessels, outside the base port are prohibited. As far as transhipments which take place in the base port are concerned, they shall be authorized only under control by the Secretary of State for Fisheries. K. TAKING ON BOARD OF OBSERVERS (a) Each shrimp vessel shall take on board an observer designated by the Secretary of State for Fisheries of the People's Republic of Mozambique. The observer shall be accorded the conditions enjoyed by officers of that vessel. The salary and the social contributions of the observer shall be borne by the Mozambican authorities. Observers shall enjoy all facilities necessary for the performance of their duties including permanent access to fishing and navigation log books as well as navigation and communications equipment. (b) All Community vessels may be requested by the Mozambican authorities to take on board a biologist. L. PROHIBITION OF FIREARMS Firearms, including those intended for self-defense purposes, shall be forbidden on all vessels authorized to fish in Mozambique's zone. M. PENALTIES Infringements shall be penalized as follows:  payment of a fine of up to 100 000 ECU depending on the seriousness of the infringements for non-compliance with the provisions laid down in the Annex,  non-renewal of fishing licence for failure to supply statements of catch. Penalties not paid may lead to temporary seizure of the vessel concerned or any other vessel belonging to the same shipowner as a warranty for payment and to confiscation of the vessel without prejudice to the right of the shipowner to appeal to the relevant court. APPLICATION FOR A LICENCE TO FISH FOR SHRIMP IN THE WATERS OF MOZAMBIQUE APPLICATION FOR A LICENCE TO FISH FOR TUNA IN THE WATERS OF MOZAMBIQUE PROTOCOL establishing the fishing rights and contributions provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations Article 1 From 1 January 1987, for a period of three years, the limits referred to in Article 2 of the Agreement shall be as follows: 1. Shrimp vessels fishing exclusively on deep-water shrimps: 1 100 grt per month on a yearly average. 2. Shrimp vessels fishing on shallow-water and deep-water shrimps: 3 700 grt per month on a yearly average. The quantities to be fished by Community vessels in 1987 may not exceed 1 000 tonnes of deep-water shrimps and 1 500 tonnes of shallow-water shrimps. These quantitative limits will be reviewed, for each of the following years, by the Joint Committee referred to in Article 10 of the Agreement. Shrimp tails weight retained on board are converted into whole weight by applying the coefficient 1,67. 3. Pending the availability of more extensive knowledge in respect of tuna resources and without prejudice to future arrangements, 40 ocean-going freezer tuna boats are allowed to fish simultaneously. Article 2 1. The financial compensation referred to in Article 8 of the Agreement for the period referred to in Article 1 of this Protocol, is fixed at 6 900 000 ECU, payable in three annual instalments. 2. If during the period of application of this Protocol the amount of tuna caught by Community vessels in Mozambican waters exceeds 18 000 tonnes, the financial compensation will be increased by 50 ECU per tonne caught above this quantitative limit. 3. The use to which this compensation is put shall be the competence solely of Mozambique. 4. The compensation shall be paid into an account opened at a financial institution or any body designated by Mozambique. Article 3 In the event of an increase in the availability of fishing possibilities then at the request of the Community the vessels' limits referred to in Article 1 (1) and (2) may be increased. In this case, the financial compensation referred to Article 2 shall be increased proportionally pro rata temporis. Article 4 1. The Community shall also contribute, during the period referred to in Article 1, 600 000 ECU towards the financing of Mozambican scientific and technical programmes (e.g. equipment and infrastructure) to improve information on the fishery resources within the waters of Mozambique. At the request of Mozambique, part of the amount not exceeding 60 000 ECU may be used to finance the expenses of participation in international conferences, not necessarily related to the said scientific programme, destined to improve the knowledge of fisheries resources. 2. The competent Mozambican authorities shall send to the Commission a brief report on the utilization of the funds. 3. The Community's contribution to the sicientific and technical programmes shall be paid into an account specified on each occasion by the Office of the Secretary of State for Fisheries. Article 5 Should the Community fail to make the payments provided for in this Protocol, the Agreement on fishing may be suspended.